Title: To Thomas Jefferson from Richard Henry Lee, 27 March 1781
From: Lee, Richard Henry
To: Jefferson, Thomas



My Dear Sir
Williamsburg March 27. 1781

I have had an opportunity of conversing with the worthy Baron at this place, and he communicates to me a plan of joining his force with Gen. Greene, or so to cooperate with him as to render a junction of the British force with Cornwallis difficult if not impossible. The Barons plan appears to me to be one of those Master strokes which are productive of great effects, but which if neglected lay the train for much future evil. When the Carthagenian General was all powerful before Rome the genius of Scipio carried him to Carthage. Comparing small things with great, this plan may save Virginia, by a previous defeat of Cornwallis. Besides, the Pennsylva. line is coming on. The Troops of the Marquis may also be so, and with these no great mischief can happen here, whilst a great stroke may be stricken against the capital foe and the planner of all the southern evils which now distress us. I sincerely wish that the Barons plan may be approved. I wish you happy and I am most sincerely yours,

Richard Henry Lee

